Citation Nr: 0840292	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945, and from May 1946 to May 1968.  He died in 
February 2003.  The appellant is the veteran's surviving 
spouse.

The appeal arose from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.  The Board remanded the appeal for further 
development in May 2006.  In November 2007, the Board issued 
a decision denying the appeal.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2008, the Secretary of Veterans Affairs (Secretary) and the 
appellant, through an attorney, filed a Joint Motion to 
vacate the Board's decision and remand the matter.  The Court 
granted that motion in an order dated in September 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

A chronic bilateral knee disorder was not present during 
service, arthritis of the knees was not manifest within a 
year after service, continuity of symptomatology has not been 
shown, and the veteran's post service left knee disorder did 
not develop as a result of any incident during service.



CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service, and arthritis of the knees may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued Benefits Eligibility 

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years. 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id. at 1300.

The adjudication of the claims for accrued benefits must be 
made based upon the evidence on file at the time of his 
death, including any VA medical records that must be deemed 
to have been constructively on file at that time. See 38 
U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed 
to be constructively in the possession of VA adjudicators and 
must be obtained).

After a review of the evidence, the Board finds that the 
veteran had a pending claim of entitlement to service 
connection for a bilateral knee disorder at the time of his 
death.  Specifically, he filed a claim in October 2001.  The 
RO denied the claim in May 2002.  The veteran timely 
submitted a notice of disagreement in May 2002. The veteran 
died in February 2003, prior to receiving a statement of the 
case regarding the claim on appeal.  Therefore, because the 
timely appealed May 2002 decision was not yet final in 
February 2003, at the time of death, it was still "pending" 
for purposes of the regulations. 38 C.F.R. § 3.1000(d)(5).

Moreover, although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits. 38 U.S.C.A. § 5121; see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death. See Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 
1296 (Fed. Cir. 1998).

In the instant case, the veteran died in February 2003, and 
the claim for accrued benefits was received in April 2003.  
The veteran's widow seeks service connection for a bilateral 
knee disorder for the purpose of receiving accrued benefits.




Duties to Notify and Assist 

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant proper notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on June 2006 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of the claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in October 2006 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
claims file contains the veteran's personnel file and his 
service medical records.  The appellant submitted private 
medical records regarding the claim on appeal.  A VA medical 
opinion to address the issue on appeal has also been 
obtained.  A July 2007 statement indicates that the appellant 
has no additional evidence for submission.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Service Connection for Bilateral Knee Disability 

The appellant seeks to establish a connection to service for 
a bilateral knee disorder, claiming the condition was related 
to the veteran's work as a paratrooper during service.  
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Some chronic diseases, like arthritis, may be presumed to 
have been incurred in service, if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 
C.F.R. §§ 3.307(a), 3.309(a).

The post-service evidence demonstrates that the veteran had 
bilateral arthritis of the knees.  A September 2001 X-ray 
report indicates some arthritis, a moderate amount of bone 
spur and sclerosis.  Such diagnosis was confirmed by private 
physician K. D. S., M. D. in a September 2001 treatment 
report.  The element of service connection requiring a 
diagnosed (current) disability is met.  However, since the 
diagnosis of arthritis was made more than one year after 
service, the presumption of service connection does not 
apply.

Regarding in service incurrence of an injury, the veteran's 
personnel records indicate that he had several military 
occupational specialties including parachute rigger and 
parachute packing and maintenance.  The veteran's service 
medical records show that he had a left knee sprain of the 
medial collateral ligament in June 1953.  However, the 
service medical records do not include any continued 
treatment for such injury nor any additional knee injuries.  
Additionally, at the veteran's March 1968 separation 
examination his knees were found to have normal strength and 
range of motion.  There is no evidence of complaints or 
treatment for any knee disorder for many years following 
discharge.  The Board notes that there is a complete lack any 
clinical records reflecting treatment for many years after 
service.  This constitutes evidence that the veteran was not 
treated for a bilateral knee disability chronically or 
continuously following service. See Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove].  
Therefore, the evidence of record does not indicate a chronic 
bilateral knee problem in service or shortly thereafter.

The Board has noted that in the Court's order of September 
2008, the Board was instructed to address lay testimony of 
the veteran as it relates to continuity of symptomatology 
since service.  In particular, the Court order the Board to 
consider the deceased veteran's December 2001 statement that 
since injuring his knees in service due to parachute jumps in 
service, "[t]he pain and discomfort has gradually increased 
and now it is difficult to walk any distance without severe 
pain and the need to stop and rest."  To the extent that 
this statement suggests continuity of symptomatology since 
parachute jumps in service, the Board finds that it is 
outweighed by other more objective evidence.  In this regard, 
the Board notes that the veteran's service medical records do 
not reflect any complaints of chronic knee pain, as would be 
expected if such a problem had been present.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in deciding a service 
connection claim).  Aside from the June 1953 record showing 
an "acute sprain" of the medial collateral ligament of the 
left knee, the service medical records are negative.  In 
fact, numerous subsequent service medical records show that 
no knee problems were present throughout his lengthy period 
of service.  The report of a medical history give by the 
veteran in July 1960 shows that he denied a history of having 
a trick or locked knee.  The report of a medical examination 
conducted in July 1960 shows that clinical evaluation of the 
lower extremities was normal.  Medical histories and 
examinations conducted in June 1963, November 1964, March 
1968 also show no complaints or findings pertaining to the 
knees.  The Board is of the opinion that the contemporaneous 
service records have higher probative value than the 
veteran's contentions regarding continuity of symptomatology 
made many years later in support of a claim for monetary 
benefits.   

Additionally, the Board again notes that there are no 
treatment records pertaining to the knee until many years 
after service.  The first evidence of record showing 
complaints of knee pain is a May 1999 private treatment 
record from J. R. D., M D.  There is no contemporaneous 
evidence of record showing any complaint, treatment, or a 
diagnosis associated with the knee between 1953 and 1999.  
Such a lack of records further weighs against claims of 
continuity.  

Regarding whether there is competent medical evidence of a 
nexus, the Board notes that a September 2001 statement from 
private physician K. D. S., M. D. states that the veteran's 
knee condition "could have been contributed to by his 
military service and multiple paratrooper jumps."  On the 
other hand, a March 2007 VA medical opinion and its addendum 
in May 2007 state that there is no known connection between a 
healed medial collateral ligament and the subsequent 
development of arthritis.  Given that the private physician's 
statement only references the possibility of a relationship 
of a current knee disorder to service renders it less 
probative to the question of whether the veteran's left knee 
injury caused a chronic disability.  Such a statement is 
speculative and is insufficient to support a claim.  See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
Additionally the VA medical opinion is clearly based on the 
evidence of record, while there is no indication that the 
private physician's statement included a review of the 
veteran's claims file.  Accordingly the probative evidence of 
record fails to support a connection between the veteran's 
arthritis of the knees and his military service.

In summary, a chronic bilateral knee disorder was not present 
during service, arthritis of the knees was not manifest 
within a year after service, continuity of symptomatology has 
not been shown, and the veteran's post service left knee 
disorder did not develop as a result of any incident during 
service.  Accordingly, the Board concludes that a bilateral 
knee disorder was not incurred in or aggravated by service, 
and arthritis of the knees may not be presumed to have been 
incurred in service.  The evidence is not in equipoise, so 
the provisions of 38 U.S.C.A. 5107(b) regarding reasonable 
doubt are not applicable.  The claim is denied.


ORDER

Service connection for a bilateral knee disorder for the 
purposes of accrued benefits is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


